Citation Nr: 1717098	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability to include lumbosacral strain and strained muscles of buttocks, and lumbar degenerative disease.

2.  Entitlement to service connection for acquired psychiatric disorder, characterized as psychotic disorder and claimed as delusional disorder, including schizophrenia. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S. P.



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran and S. P. testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in July 2014. A transcript of that hearing is of record. 

The record shows that the Veteran is currently diagnosed with delusional disorder, schizophrenia, amnestic disorder, and anxiety disorder. These disabilities (i.e., diagnoses) are separate and distinct from posttraumatic stress disorder (PTSD), for which service connection was denied in the June 2003 rating decision that became final; therefore, the Board finds that it is appropriate to adjudicate service connection for an acquired psychiatric disorder (other than PTSD) as an original claim for service connection, rather than a petition to reopen the previously denied claim for PTSD. Velez v. Shinseki, 23 Vet. App. 199, 203 (2009) (noting that in Boggs and Ephraim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

In a July 2015 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In August 2016, the Court granted a Joint Motion for Remand, vacated the July 2015 decision, and remanded the matter for readjudication consistent with the motion. 

A review of the record shows that the RO issued a decision in September 2015, wherein it reopened, but denied the claim of service connection for lumbosacral strain and strained muscles of buttocks (also claimed symptoms of tightness around head and spasms) to now include mild lumbar degenerative disease. The Veteran submitted a Notice of Disagreement (NOD) in September 2016. The RO has not issued a Statement of the Case (SOC) that addresses this matter. Therefore, the Board requests that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999). Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbosacral strain and strained muscles of buttocks (also claimed symptoms of tightness around head and spasms) to now include mild lumbar degenerative disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's acquired psychiatric disorder, characterized as schizophrenia, is at least as likely as not related to service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, characterized as schizophrenia, have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Acquired Psychiatric Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89  (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran served active duty from June 1963 to June 1967. The Veteran's service treatment records have no evidence of any psychiatric disorder. The Veteran's June 1967 separation examination noted that his psychiatric status was normal. The Veteran's service treatment records show that the Veteran complained of low back and buttocks pain in May 1967. 

April 1969 post-service treatment records demonstrate that the Veteran was admitted for back pain. In June 1969, VA medical records show that along with the back pain the Veteran also complained of chest pains and muscle spasms in the buttocks. The examiner noted that all medical studies came back negative. The examiner suspected the issues had a psychiatric overlay. 

A letter received in November 1978 from the Veteran's private physician stated that the Veteran was seen in January 1968 complaining of a back injury from service. The letter indicated that the Veteran was treated in October 1970 for an issue with his head. The Veteran reported that his head hurt, with a sore tingly feeling.  In November 1970 the Veteran's private physician stated the Veteran had several schizoid type complaints. 

In December 1974, VA treatment records indicate that the Veteran was anxious to return to school. However, the examiner noted that the Veteran had complex issues with psychosomatic or psychological overtones.

A letter from the Veteran's private treatment provider stated that the Veteran was treated from October 1975 to March 1976. The Veteran reported hurting his back in 1967. The Veteran also reported issues of difficulty studying, insomnia, and trouble with socializing. The Veteran indicated that he had received treatment from various doctors in Kentucky and Virginia. The treatment provider noted a diagnosis of psychoneurotic disorder and anxiety reaction.

In December 1983, VA treatment records note that the Veteran stated that his symptoms began in 1967. In January 1984, VA treatment records recorded that there was evidence of somatic-preoccupation on borderline psychotic level and that unusual perceptual experiences and tangentially of thought process were observed. The VA medical records again note in July 1984 that Veteran asserted his psychiatric issues resulted from service. The Veteran had a psychological evaluation in September 1993 where it is noted that the Veteran complained of poor concentration. The Veteran stated that Agent Orange exposure during service caused this problem. Then in December 1994, the Veteran was diagnosed with delusional disorder. 

In 1999 the Veteran had a private psychiatric evaluation. The Veteran reported cognitive difficulties due to unknown toxic substance in Vietnam. The Veteran was diagnosed with delusional disorder, persecutory type. 

A VA treatment record in October 2000 stated that the Veteran reported his symptoms of declining mental function since the Vietnam era related to posttraumatic stress disorder. The Veteran was diagnosed with delusional disorder, schizophrenia, and anxiety disorder. 

In a March 2008 treatment record the Veteran claimed that his disorder began in May 1967. He stated he had been in sick bay for back pain, and then started having difficulty maintaining sleep.

In a December 2012 letter, a VA physician stated that the Veteran had been treated by the VA since 1983. The Veteran reported to her that he was in the military for four years and his illness started one month prior to his discharge. He was treated for psychiatric problems in 1970 at Western Kentucky University. He continued his treatment at the VAMC in 1983 with some interruptions. He started treatment at Dupont Outpatient clinic in 1999 until the present time. He was taking some medications which alleviated some of his problems.  

In an October 2013 VA record, the Veteran reported that he awoke every night after three hours of sleep since a month before his discharge. He stated he could not recall any negative experiences in service and stated he did not have nightmares related to service. The Veteran was diagnosed with schizophrenia. 

In a December 1983 statement, the Veteran asserted he had dizzy spells since June 1967. He also claimed visual, tactile, auditory, and orientation disturbances. He reported physical symptoms such as pain, gastrointestinal distress, and coughing up blood. He also complained of problems with anger.  

The Veteran testified at a July 2014 Board videoconference hearing, the Veteran stated that he saw his private physician after separation from service and that he started treatment for mental health problems prior to going to college with his private physician. The Veteran's sister asserted that she noticed a change in his behavior immediately after his return from active service, describing him as more paranoid and suspicious, which was very noticeable.

The Veteran submitted an affidavit to the Board in January 2017. The Veteran stated that he began experiencing psychological symptoms while serving active duty. He stated he began experiencing back pain at the same time he experienced anxiety and memory loss. The Veteran further reported that his memory loss caused him to forget how he actually hurt his back in-service. The Veteran stated that he was treated for his back issue, but that it would not go away and that in addition to his physical symptoms he felt something was with wrong him, that he could not remember anything, and just did not feel like he normally felt. 

In the January 2017 affidavit, the Veteran described his desire to attend school after service. He noted that despite being enrolled in school he still had trouble with his memory and back pain. He stated his family doctor instructed him to seek medical help from VA, which he did in March 1969. He stated that his treating doctor believed he was mentally ill and that his back pain was "in his head." He stated that his doctors never told him about the relationship between his back pain and his psychological symptoms. 

In a June 2003 VA examination, the Veteran reported he first saw a psychiatrist in 1971 while a student at Western Kentucky University. The examiner noted the Veteran had a long history of being seen by psychiatrists with the overriding diagnosis of delusional disorder related to his belief that fear developed in December 1964 following the Gulf of Tonkin fabrication by President Johnson until the fall of Saigon in 1975. The Veteran stated he has never been able to relax after that. After a mental status evaluation the Veteran was diagnosed delusional disorder, persecutory type.

During a September 2008 VA examination, the Veteran reported he injured his back in May 1967 and that that since that time he had had difficulty sleeping. The examiner noted that the Veteran persisted in his belief that his delusional disorder had its onset in service. After a mental status evaluation, the diagnosis was psychotic disorder not otherwise specified (NOS). He noted that the Veteran's delusions were persistent and left him believing that the source of all his mental problems were rooted in his service time, though there was no treatment in-service and treatment did not start until four years after his discharge.

During a November 2010 VA examination, the examiner noted the Veteran had been treated since February 1999 for a delusional disorder, stated to be "in remission." He added that his symptoms started in 1967 when he started losing sleep and knew something was wrong. However, at that time, he attributed this to his back pain. The examiner noted that based on review of the records, as well as the clinical interview, the Veteran appeared to attribute any and every problem to his military service although there was no documentation to support those beliefs. He recognized this, but continued to obsessively believe his difficulties in school, any sleep-related issues, and his current mental illness, although first treated years after military service, all began specifically in May 1967, one month before his discharge. The examiner opined that the Veteran's diagnosed mental condition was not caused or permanently aggravated by active duty. The examiner reasoned that there was no evidence of any mental condition during military service and the Veteran denied any mental condition beyond a claimed sleeping problem during his last month of service. The first treatment for mental illness was four years after military service. The examiner noted that the Veteran attributed virtually every problem to his military service, although there was no documentation to support those beliefs. This may be related to his delusional belief system and general mental illness. Such serious mental illnesses are well-known to first become evident in the late teen years through the early thirties. When first treated in 1971, according to his statements, he would have been around age 29 and this is very likely the "first break" in his psychotic mental illness.

In February 2017, the Veteran had a private evaluation of his current psychological condition and to determine whether any current psychological disorders are related to his active service. The private psychologist diagnosed the Veteran with schizophrenia. The private psychologist opined that it is more likely than not that the Veteran's current psychological condition is directly linked to his service. He reasoned that the Veteran's focus on back and buttock pain, which began in service, was the result of delusional thinking. The private examiner stated that many of the doctors that evaluated the Veteran did not perceive the relationship between the back and buttock injuries to delusional or schizophrenic diagnoses. Further, the previous doctors did not see that the physiological symptoms were an indication of the Veteran's psychosis while in the navy. The private psychologist cited literature that validates the relationship of pain and schizophrenia. The private psychologist reasoned that the medical research is congruent with previous psychological evaluations of the Veteran.  

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether the Veteran's schizophrenia was incurred in service. 

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). He is competent to report incidents and symptoms in service and symptoms since then.
 
Furthermore, the Veteran's sister's statements regarding the Veteran's changed behavior following his discharge from service are also entitled to some probative weight, because she is competent to report what she observed. Although the record does not reflect that she has the requisite skill and knowledge to attribute what she recalled regarding her observations to a current psychiatric disorder, the statements highlight the Veteran's observable symptoms upon leaving service. 

The Board finds the reports of the September 2008 and November 2010 VA examinations hold probative weight. Each of these examiners carefully reviewed the Veteran's history, conducted in-depth interviews, and assessed the Veteran's reported symptoms, to include his assertion that psychiatric symptoms began in service. The November 2010 VA examiner diagnosed schizophrenia and indicated that the Veteran's acquired psychiatric disorder was not manifested while on active duty, which was likely a part of the Veteran's delusion. In assigning probative value to the reports of the two VA examiners, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file to include previous Axis I and Axis II diagnoses, and discussed the rationale underlying their conclusions. There is no indication that these examiners were not fully aware of the Veteran's past history or that they misstated any relevant fact. The Board thus finds the VA providers' findings have probative weight.

The Board finds that the private psychological opinion holds probative weight. The examiner carefully reviewed the Veteran's history, conducted an interview, and assessed the Veteran's reported symptoms, to include his assertion that psychiatric symptoms began in service. The private examiner provided a fully formed rationale that relied on the Veteran's history, treatment records, statements, and medical literature. He also addressed and incorporated VA examiners' opinions and observations to which he provided an alternative medical theory for the etiology of the Veteran's psychiatric condition.   

The Board finds the February 2017 private psychologist's opinion at least as persuasive as the negative September 2008 and November 2010 VA medical opinion. Importantly, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006). Here, the Veteran has submitted lay statements demonstrating that he has symptoms of memory loss in service and that those symptoms continue. VA may not simply disregard lay evidence because it is unaccompanied by medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for an acquired psychiatric disorder, characterized as schizophrenia. The Veteran had a current diagnosis, had symptoms that manifested in service, and a medical opinion that relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. Accordingly, the Board concludes that a grant of service connection for an acquired psychiatric disorder is warranted. Finally, the Board notes that the Veteran's representative has also asserted service connection is warranted under a presumptive basis; however in light of the grant of service connection as outlined above, the Board will not address this theory of entitlement.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, characterized as schizophrenia, is granted. 


REMAND

A Manlincon issue has been raised by the record with regard to the denial of service connection for low back and buttocks strain to include mild lumbar degenerative disease. See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO denied the above-cited claim in a September 22, 2015 rating decision, and the Veteran filed an NOD in September 7, 2016. This constituted a timely NOD, initiating an appeal of this claim. 38 C.F.R. § 20.201 (2016). 

To date, the Veteran has not been provided a SOC or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement). Therefore, the Board must remand this claim, rather than merely referring it. A SOC must be issued and the Veteran given an opportunity to perfect the appeal to the Board. See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the Veteran and his representative with an SOC pertaining to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection of lumbosacral strain and strained muscles of buttocks (also claimed symptoms of tightness around head and spasms) to now include mild lumbar degenerative disease. 

This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


